Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-11, 14-16, 18-20 have been presented for examination based on the amendment filed on 1/11/2021.
2.	Claim objection of Claim 13 is withdrawn in view of the cancellation of this claim in the amendment filed on 1/11/2021.
3.	Claim rejection of Claims 1-11, 14-16, 18-20 under USC 112(b) is withdrawn based on the amendment filed on 1/11/2021.

Response to Applicant’s arguments 
4. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: Combinations of Richt, Meiners and Starr do not teach the importance of distance measurement in determining where to place new drainage tiles, when used in combination with historical yield data,  nor was there a motivation provided to combine these references to teach the combination of these elements in the manner claimed.
Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
paragraphs [0084], [0089] and [0096] teaches “obtaining historical yield data for an agricultural field, wherein the field is divided into geographic sections and the historical yield data is allocated to or computed for each geographic section”.  Ritch in paragraph [0107] teaches “obtaining historical weather data for the field”. Ritch in paragraphs [0064], [0096], [0107] and [0109] teaches “running a statistical or machine learning analysis based on the historical weather data, the historical yield data Ritch in Figure 4 and paragraphs [0091], [0092] teaches “utilizing the model to determine the geographic sections that will have the greatest probability of yield increase 
As mentioned in the office action, Ritch doesnot explicitly discloses “determining placement of a new agricultural drainage tile; and 
computing a distance of each geographic section to the new agricultural drainage tile” – which are explicitly taught by the secondary art Meiners in paragraphs [0016], [0026], [0025], [0026], [0046] and Figure 1.  The benefits and improvement of irrigation, thereby yield due to the strategic deployment of these drainage tiles is obvious to one of ordinary skill in the art and from the citation of Meiners in paragraphs [0039]-[0044], [0069], [0071].
Therefore, motivation to combine these prior arts is obvious from the standpoint of yield improvement and better irrigation as explicitly stated in the abstract of Meiners.
Considering the above rebuttal, the prior art rejection is sustained in the current office action. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Ryan Richt, hereafter Richt (Pub. No.: US 2018/0070527 A1), in view of Meiners et al. hereafter Meiners (Pub. No.: US 2013/0311144 A1).

Regarding Claim 1, Richt discloses a method 
obtaining historical yield data for an agricultural field, wherein the field is divided into geographic sections and the historical yield data is allocated to or computed for each geographic section (Richt: [0089]: historical data from an agronomic database associated with the field where the candidate farmable zone resides; Note the agronomic database includes yield data as shown in [0084] and [0096]),
(Richt: [0107]: collect precipitation data (and potentially other data) to run a crop model),
running a statistical or machine learning analysis based on the historical weather data, the historical yield data and the distance of each geographic section to the nearest drainage tile to determine a model of the yield response of the geographic section to a range of prospective weather scenarios (Richt: [0109]: Agronomic outputs can include both a type of agronomic output (e.g., crop yield) and a value for the agronomic output (e.g., 175 bushels/acre); [0112]: the agronomic simulator can use a physical, generative or mechanistic model; a purely statistical or machine learning model; or a hybrid; [0064]: the agronomic simulation model 190-B may be distinctly (e.g., uniquely) configured to improve (e.g., maximize) the crop yield of each respective farmable zone; [0107]: collect precipitation data (and potentially other data) to run a crop model; [0096]: The inputs may include yield maps), and
utilizing the model to determine the geographic sections that will have the greatest probability of yield increase (Richt: Figure 4, [0091]: the process may continue to stage 470 when the candidate farmable zone is stored as a farmable zone. Then, the stored candidate farmable zone can be used as an agronomic input to the agronomic simulation model to help make real world farming decisions in the field of the farm that includes the farmable zone.; [0092]: simulation model that predicted an agronomic output having improved (e.g., maximized) crop yields).
Richt doesnot explicitly disclose 
determining placement of a new agricultural drainage tile; and 
computing a distance of each geographic section to the new agricultural drainage tile.
Meiners discloses 
 (Meiners: [0046]: Subsurface drainage tile system design; Figure 1, [0026]: Multiple paths exist within the design process for the placement of surface to subsurface drains, sizing laterals, sizing mains, placing control weirs, and setting irrigation inlets); and 
computing a distance of each geographic section to the new agricultural drainage tile (Meiners: [0016]: This invention allows for placement of control weirs based on the depth of subsurface tile laterals relative to the location of the control weir on a subsurface main or sub main so that elevation zones as measured from the ends of tile laterals can be calculated almost instantaneously; [0025]: desired bounded distance from tile lateral to tile lateral, grade, and bounded depth range from ground level is inputted into the management computer using an input device).
Richt and Meiners are analogous art because they are from the same field of endeavor. They both relate to agronomy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above agronomic simulation model, as taught by Richt, and incorporating the efficient use of drainage tile in the model, as taught by Meiners.
One of ordinary skill in the art would have been motivated to do this modification in order to deliver a determined amount of water into the subsurface system for purposes of irrigation, as suggested by Meiners (Meiners: abstract).

Regarding Claim 2,  the combinations of Richt and Meiners further discloses the method of Claim 1, wherein the historical weather data is precipitation data (Richt: [0107]: collect precipitation data (and potentially other data) to run a crop model).

Regarding Claim 3,  the combinations of Richt and Meiners further discloses the method of Claim 1, further comprising obtaining historical irrigation data in addition to the historical weather data (Richt: [0108]: field irrigation; irrigation event water volume; irrigation event dates; irrigation drain depth; irrigation drain spacing).

Regarding Claim 4,  the combinations of Richt and Meiners further discloses the method of Claim 1, wherein the geographic sections are crop management zones (Richt: [0052], [0084], [0088]: farmable zone).

Regarding Claim 5,  the combinations of Richt and Meiners further discloses the method of Claim 1, wherein the geographic sections are tessellating geometric shapes (Richt: Figure 1B, [0052], [0057]: Note the tessellating geometric shape of the zone 105-B).

Regarding Claim 6,  the combinations of Richt and Meiners further discloses the method of Claim 5, wherein the distance of each geographic section to the nearest drainage tile is calculated based on a distance from a center point of the geometric shape to the nearest point of drainage tile (Meiners: [0016]: This invention allows for placement of control weirs based on the depth of subsurface tile laterals relative to the location of the control weir on a subsurface main or sub main so that elevation zones as measured from the ends of tile laterals can be calculated almost instantaneously; [0025]: desired bounded distance from tile lateral to tile lateral, grade, and bounded depth range from ground level is inputted into the management computer using an input device).
Motivation to combine Richt and Meiners is the same as depicted in Claim 1.

Regarding Claim 7, the combinations of Richt and Meiners further discloses the method of Claim 6, wherein the tessellating geometric shapes create a 5 meter by 5 meter grid (Richt: Figure 1B, [0052],[0057]: Note the tessellating geometric shape of the zone  105-B; i.e. each square of the grid associated with each property model 160a-B, 160b-B, 160c-B may represent a respective neighborhood; Examiner’s Remark(ER): Design choice).

Regarding Claim 8,  the combinations of Richt and Meiners further discloses the method of Claim 1, wherein each geographic section also comprises soil and terrain features (Richt: [0038]: Soil condition; [0099]: water shedding model; Meiners: Figure 8: topographical map).

Regarding Claim 9,  the combinations of Richt and Meiners further discloses the method of Claim 8, wherein the terrain features include hydrology measurements of water flow over or within the soil (Richt: [0099]: the water shedding model may account for lateral flow to calculate the water flow along a field).

Regarding Claim 10,  the combinations of Richt and Meiners further discloses the method of Claim 1, wherein a location of the nearest drainage tile is extracted from a text file (Meiners: [0013]: Data was exported and imported in common file formats for efficient data exchange).
Motivation to combine Richt and Meiners is the same as depicted in Claim 1.

6.	Claims 12, 13 are cancelled.

7.	Claims 11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being obvious over Ryan Richt, hereafter Richt (Pub. No.: US 2018/0070527 A1), in view of Meiners et al. hereafter Meiners (Pub. No.: US 2013/0311144 A1), further in view of Daryl B. Starr hereafter Starr (Pub. No.: US 2015/0370935 A1).

Regarding Claim 11, the combinations of Richt and Meiners do not explicitly disclose 
wherein the extraction is accomplished by the steps of:
identifying and selecting KML features associated with geospatial coordinates, 
validating the geospatial coordinates by fitting the geospatial coordinates to a linear equation to create line segments, and 
spatially intersecting the geospatial coordinates with field boundaries.
Starr discloses
wherein the extraction is accomplished by the steps of:
identifying and selecting KML features associated with geospatial coordinates (Starr: [0238]: KML file; [0206]: The system 20 may convert the latitude and longitude for each land area of interest into Cartesian (x,y,z) coordinates. The system 20 may multiply the x, y, and z coordinates by a weighting factor and add them together),
(Starr: [0206]: The system 20 may convert the latitude and longitude for each land area of interest into Cartesian (x,y,z) coordinates. The system 20 may multiply the x, y, and z coordinates by a weighting factor and add them together. A line can be drawn from a center of the earth out to this new x, y, z coordinate, and the point where the line intersects the surface of the earth is the geographic midpoint; Note the integral formula) , and
spatially intersecting the geospatial coordinates with field boundaries (Starr: [0206]: bounded regions; [0238]: The system 20 may then output a polygon binary spatial coverage file coverage similar to a SSURGO map to a web server with the additional calculated slope data. The slope data (e.g., on the server side) may be leveraged while performing final calculations in the system 20).
Richt, Meiners and Starr are analogous art because they are from the same field of endeavor. All of them relate to agronomy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above agronomic simulation model, as taught by the combinations of Richt and Meiners, and incorporating the use of KML features in the  model, as taught by Starr.
One of ordinary skill in the art would have been motivated to do this modification in order to improve the yield of agricultural crops, as suggested by Starr (Starr: abstract).

Regarding Claim 14, Richt discloses a method 
(Richt: [0089]: historical data from an agronomic database associated with the field where the candidate farmable zone resides; Note the agronomic database includes yield data as shown in [0084] and [0096]),
obtaining historical weather data for the field (Richt: [0107]: collect precipitation data (and potentially other data) to run a crop model),
running a statistical or machine learning analysis based on the historical weather data, the historical yield data, (Richt: [0109]: Agronomic outputs can include both a type of agronomic output (e.g., crop yield) and a value for the agronomic output (e.g., 175 bushels/acre); [0112]: the agronomic simulator can use a physical, generative or mechanistic model; a purely statistical or machine learning model; or a hybrid; [0064]: the agronomic simulation model 190-B may be distinctly (e.g., uniquely) configured to improve (e.g., maximize) the crop yield of each respective farmable zone; [0107]: collect precipitation data (and potentially other data) to run a crop model; [0096]: The inputs may include yield maps), and
utilizing the model to determine the geographic sections that will have the greatest probability of yield increase (Richt: Figure 4, [0091]: the process may continue to stage 470 when the candidate farmable zone is stored as a farmable zone. Then, the stored candidate farmable zone can be used as an agronomic input to the agronomic simulation model to help make real world farming decisions in the field of the farm that includes the farmable zone.; [0092]: simulation model that predicted an agronomic output having improved (e.g., maximized) crop yields).
Richt doesnot explicitly disclose 
determining placement of a new agricultural drainage tile; and 
computing a distance of each geographic section to a nearest drainage tile,.
Meiners discloses 
determining placement of a new agricultural drainage tile (Meiners: [0046]: Subsurface drainage tile system design; Figure 1, [0026]: Multiple paths exist within the design process for the placement of surface to subsurface drains, sizing laterals, sizing mains, placing control weirs, and setting irrigation inlets); and 
computing a distance of each geographic section to a nearest drainage tile (Meiners: [0016]: This invention allows for placement of control weirs based on the depth of subsurface tile laterals relative to the location of the control weir on a subsurface main or sub main so that elevation zones as measured from the ends of tile laterals can be calculated almost instantaneously; [0025]: desired bounded distance from tile lateral to tile lateral, grade, and bounded depth range from ground level is inputted into the management computer using an input device; [0051]: reducing the efficiency of the subsurface drainage system.).
Richt and Meiners are analogous art because they are from the same field of endeavor. They both relate to agronomy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above agronomic simulation model, as taught by Richt, and incorporating the efficient use of drainage tile in the model, as taught by Meiners.
 (Meiners: abstract).
Richt and/or Meiners doesnot explicitly disclose 
obtaining aerial imagery indicative of water drainage.
Starr disclose 
obtaining aerial imagery indicative of water drainage (Starr: the data collection device is….an aerial vehicle, an image capturing device; [0055]: the first data is associated with ….. drainage, irrigation).
Richt, Meiners and Starr are analogous art because they are from the same field of endeavor. All of them relate to agronomy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above agronomic simulation model, as taught by the combinations of Richt and Meiners, and incorporating the use of KML features in the  model, as taught by Starr.
One of ordinary skill in the art would have been motivated to do this modification in order to improve the yield of agricultural crops, as suggested by Starr (Starr: abstract).

Regarding Claim 15,  the combinations of Richt , Meiners and Starr further discloses the method of Claim 14, wherein the method further comprises obtaining a digital tile map (Richt: [0098]).

Regarding Claim 16, the combinations of Richt , Meiners and Starr further discloses the method of Claim 15, wherein the digital tile map is obtained by:
identifying and selecting KML features associated with geospatial coordinates (Starr: [0238]: KML file), and
spatially intersecting the geospatial coordinates with field boundaries (Starr: [0238]: The system 20 may then output a polygon binary spatial coverage file coverage similar to a SSURGO map to a web server with the additional calculated slope data. The slope data (e.g., on the server side) may be leveraged while performing final calculations in the system 20).
Motivation to combine Richt, Meiners and Starr is the same here as depicted in Claim 14.

Regarding Claim 17- Cancelled.

Regarding Claim 18, the combinations of Richt , Meiners and Starr further discloses the method of Claim 14, wherein the data is associated to each geographic section by:
constructing a bounding shape around the yield files (Richt: [0073]: the clustering engine 274 can adjust the boundaries of the candidate farmable zone),,
buffering the bounding shape to remove a fixed width boundary (Richt: [0073]: the clustering engine 274 can adjust the boundaries of the candidate farmable zone), and
creating a uniform shape pattern on the formed bounding shape (Richt: Figure 1B, [0052],[0057]: Note the tessellating geometric shape of the zone  105-B; i.e. each square of the grid associated with each property model 160a-B, 160b-B, 160c-B).

Regarding Claim 19, the combinations of Richt , Meiners and Starr further discloses the method of Claim 14, wherein each geographic section also comprises soil and
terrain features (Richt: [0038]: Soil condition; [0099]: water shedding model; Meiners: Figure 8: topographical map).

Regarding Claim 20, the combinations of Richt , Meiners and Starr further discloses the method of Claim 19, wherein the soil and terrain features include soil water sensor Measurements (Richt: [0045], Figure 2 item 218-1 Agronomic sensors).

Examination Considerations
8. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
9. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, 
10.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
11.  	Claims 1-11, 14-16, 18-20 are rejected.

12.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
13. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127